                UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF WISCONSIN

JAVONTAE RAY HUNLEY,

                       Plaintiff,
                                                      Case No. 18-CV-1775-JPS
v.

OFFICER RICHARD FREDERICKS,
OFFICER JOSEPH SPINGOLA, and                                           ORDER
SGT. THOMAS LIESKE,

                       Defendants.


         Plaintiff, a prisoner proceeding in these action pro se, is incarcerated

at Green Bay Correctional Institution. Plaintiff was allowed to proceed on a

claim that Defendants, City of Milwaukee police officers, used excessive

force against him in effectuating an arrest, in violation of the Fourth

Amendment. (Docket #8 at 3–4). Defendants filed a motion for summary

judgment on September 9, 2019. (Docket #21). They maintain that they used

only a moderate amount of force necessary to restrain Plaintiff, who had

fled, was currently resisting the officers, and appeared ready to flee again.

See (Docket #22). Defendants further note that Plaintiff had no significant

injuries from the arrest and the interaction took approximately thirty

seconds. Id. Defendants argue that their use of force was objectively

reasonable under the circumstances, and so did not violate the Fourth

Amendment. Cyrus v. Town of Mukwonago, 624 F.3d 856, 861–62 (7th Cir.

2010).

         Plaintiff’s response to Defendants’ motion was due on or before

October 9, 2019. Civ. L. R. 7(b). That deadline has long-since passed and no
response has been received. Indeed, the Court has not received any

communications from Plaintiff since his last filing, which was a motion for

appointment of counsel submitted on August 9, 2019. (Docket #19). The

Court will, therefore, grant Defendants’ motion for two reasons. First,

Plaintiff’s failure to respond to the motion is sufficient grounds for the

Court to grant it. Civ. L. R. 7(d). Second, in accordance with the rules of

summary judgment procedure, the facts as presented by Defendants are

undisputed. See Fed. R. Civ. P. 56(e); Civ. L. R. 56(b)(4). Those undisputed

facts, and the legal arguments in Defendants’ brief, demonstrates that

Plaintiff’s claims must be dismissed.1

       Accordingly,

       IT IS ORDERED that Defendants’ motion for summary judgment

(Docket #21) be and the same is hereby GRANTED; and

       IT IS FURTHER ORDERED that this action be and the same is

hereby DISMISSED with prejudice.

       The Clerk of the Court is directed to enter judgment accordingly.

       Dated at Milwaukee, Wisconsin, this 20th day of December, 2019.

                                     BY THE COURT:



                                     ____________________________
                                     J. P. Stadtmueller
                                     U.S. District Judge




       1Defendant Sgt. Thomas Lieske did not formally join the summary
judgment motion because he has not been served with the complaint; he is
currently deployed to Iraq. (Docket #22 at 1). He is entitled to summary judgment,
however, on the same basis as the other defendants, so the Court will dismiss the
claim against him at this juncture and dismiss the case in its entirety.


                                   Page 2 of 2
